DETAILED ACTION
	The Amendment filed on 11/22/2022 has been entered. Claim(s) 1 has/have been amended and claim(s) 2-20 has/have been added. Therefore, claims 1-20 are now pending in the application.

Response to Amendment
The previous claim objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shape of a half cylinder” of claim 2, the “foam material” of claim 5. The “cylindrical member of claim 15”, the “connected to the ring” of claim 16, and the “trampoline” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 20, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 20, at line 1, the recitation “of a trampoline” renders the claim indefinite because it is unclear as to whether a trampoline is being positively claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. (U.S. Patent No. 11,479,982) in view of Koteskey (U.S. Patent No. 7,966,786).
 As per claim 1, Forrester et al. teaches a wall module (isolation form; title) for a modular wall (figure 6), comprising: a first curved wall segment (figure 2) comprising a top, bottom, front, back, first end and second end (figure 2), wherein the front and back appear rectangular when viewed from the front and back (figure 2); a curved channel (curved channel at 41; figure 2) extending from the first end to the second end (figure 2); one or more apertures (43), wherein each aperture of the one or more apertures: is positioned below the curved channel (figure 2); and extends from the back of the first curved wall segment to the top of the first curved wall segment or to the front of the first curved wall segment (figure 2); and a ledge portion (at 41) connected to and extending parallel to the top of the first curved wall segment (figure 2).  
Forrester et al. fails to disclose a first connector portion comprising an extended tongue on the second end of the first curved wall segment; a mating portion of a connector comprising an extended groove in the first end of the first curved wall segment, wherein the extended tongue and the extended groove are of such a size as to cause a second curved wall segment when connected with said first curved wall segment to move together with said first curved wall segment.
Koteskey discloses a riser assembly (abstract) including a first connector portion (figure 6) comprising an extended tongue (40) on the second end of the first curved wall segment (figure 1); a mating portion of a connector (figure 5) comprising an extended groove (32) in the first end of the first curved wall segment (figure 5), wherein the extended tongue and the extended groove are of such a size as to cause a second curved wall segment when connected with said first curved wall segment to move together with said first curved wall segment (figure 7).
Therefore, from the teaching of Koteskey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the form assembly of Forrester et al. to include a first connector portion comprising an extended tongue on the second end of the first curved wall segment; a mating portion of a connector comprising an extended groove in the first end of the first curved wall segment, wherein the extended tongue and the extended groove are of such a size as to cause a second curved wall segment when connected with said first curved wall segment to move together with said first curved wall segment, as taught by Koteskey, in order to provide a quicker means of connection between adjacent panels to facilitate assembly.
As per claim 2, Forrester et al. fails to disclose the curved channel has a shape of a half cylinder.  
	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the curved channel to have a shape of a half cylinder, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the curved channel to have a shape of a half cylinder, in order to provide a larger block of the form to reduce the number of parts required to facilitate assembly.
As per claim 3, Forrester et al. teaches the first curved wall segment comprises at least one of the following: plastic, wood, metal, fiberglass, or any combination thereof (plastic; col. 4, lines 45-50).  
As per claim 4, Forrester et al. teaches the first curved wall segment comprises a hollow portion (at 45; figure 2).  
As per claim 6, Forrester et al. teaches the one or more apertures are positioned substantially colinearly with one another (figure 2).  
As per claim 7, Forrester et al. teaches a wall module (isolation form; title) for a modular wall (figure 6), comprising: a first curved wall segment (figure 2) comprising a top, bottom, front, back, first end and second end (figure 2), wherein the front and back appear rectangular when viewed from the front and back (figure 2); a curved channel (curved channel at 41; figure 2) extending from the first end to the second end (figure 2); a ledge portion (at 41) connected to and extending parallel to the top of the first curved wall segment (figure 2); and a plurality of venting portions (portions between adjacent elements 41, horizontal ledge portion, and vertical ledge portion; figure 2), each venting portion comprising at least three sides and extending from a bottom side of the ledge portion to the back of the first curved wall segment (figure 2).  
Forrester et al. fails to disclose a first connector portion comprising an extended tongue on the second end of the first curved wall segment; a mating portion of a connector comprising an extended groove in the first end of the first curved wall segment, wherein the extended tongue and the extended groove are of such a size as to cause a second curved wall segment when connected with said first curved wall segment to move together with said first curved wall segment.
Koteskey discloses a riser assembly (abstract) including a first connector portion (figure 6) comprising an extended tongue (40) on the second end of the first curved wall segment (figure 1); a mating portion of a connector (figure 5) comprising an extended groove (32) in the first end of the first curved wall segment (figure 5), wherein the extended tongue and the extended groove are of such a size as to cause a second curved wall segment when connected with said first curved wall segment to move together with said first curved wall segment (figure 7).
Therefore, from the teaching of Koteskey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the form assembly of Forrester et al. to include a first connector portion comprising an extended tongue on the second end of the first curved wall segment; a mating portion of a connector comprising an extended groove in the first end of the first curved wall segment, wherein the extended tongue and the extended groove are of such a size as to cause a second curved wall segment when connected with said first curved wall segment to move together with said first curved wall segment, as taught by Koteskey, in order to provide a quicker means of connection between adjacent panels to facilitate assembly.
As per claim 8, Forrester et al. teaches the ledge portion extends from the first end to the second end (figure 2).  
As per claim 9, Forrester et al. teaches the ledge portion is configured to rest on a ground surface and the first curved wall segment and the second curved wall segment are each configured to extend below the ground surface (it is understood that the ledge portion is capable of being configured to rest on a ground surface and the first curved wall segment and the second curved wall segment are each configured to extend below the ground surface) .  
As per claim 10, Forrester et al. teaches the first curved wall segment comprises a polyethylene material (col. 4, lines 45-50).  
As per claim 11, Forrester et al. teaches a portion of at least one of the number of venting portions intersects a portion of the curved channel (figure 2).  
As per claim 12, Forrester et al. teaches retention wall system (isolation form; title; it is understood that the isolation form is capable of functioning as a retention wall system), comprising: a first curved wall segment (figure 2) comprising a top, bottom, front, back, first end and second end (figure 2), wherein the front and back appear rectangular when viewed from the front and back (figure 2); wherein the first and second end are of such a size as to cause a second curved wall segment when connected with said first curved wall segment to move together with said first curved wall segment (figure 6); a first curved channel (curved channel at 41; figure 2) within the first curved wall segment (figure 2); one or more apertures (43), wherein each aperture of the one or more apertures: is positioned below the first curved channel (figure 2); and extends from the front of the first curved wall segment to the back of the first curved wall segment (figure 2); and a ledge portion (at 41) connected to and extending substantially parallel to the top of the first curved wall segment (figure 2).  
Forrester et al. fails to disclose a first connector portion comprising an extended tongue on the second end of the first curved wall segment; a mating portion of a connector comprising an extended groove in the first end of the first curved wall segment;
Koteskey discloses a riser assembly (abstract) including a first connector portion (figure 6) comprising an extended tongue (40) on the second end of the first curved wall segment (figure 1); a mating portion of a connector (figure 5) comprising an extended groove (32) in the first end of the first curved wall segment (figure 5).
Therefore, from the teaching of Koteskey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the form assembly of Forrester et al. to include a first connector portion comprising an extended tongue on the second end of the first curved wall segment; a mating portion of a connector comprising an extended groove in the first end of the first curved wall segment, as taught by Koteskey, in order to provide a quicker means of connection between adjacent panels to facilitate assembly.
In addition, Forrester et al. fails to disclose a ring, a portion of which is configured to fit within the first curved channel.
Koteskey discloses a riser assembly (abstract) including a ring (top ring 50C; figure 10), a portion of which is configured to fit within the first curved channel (in the combination, it is understood that a portion of the ring is capable of being configured to fit within the first curved channel of Forrester et al.).
Therefore, from the teaching of Koteskey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the form assembly of Forrester et al. to include a ring, a portion of which is configured to fit within the first curved channel, as taught by Koteskey, in order to keep the adjacent sections together to further stabilize the form assembly.
As per claim 13, Forrester et al. teaches the second curved wall segment comprises a second curved channel (figure 6).  
As per claim 14, Forrester et al. teaches the second curved channel is configured to be substantially aligned with the first curved channel when the second curved wall segment is connected to the first curved wall segment (figure 6).  
As per claim 15, Forrester et al. as modified discloses a cylindrical member (vertical cylindrical aperture [not labeled] extending through the horizontal ledge; figure 2) positioned substantially perpendicular to the ring (it is understood that in the combination, the cylindrical member would be positioned substantially perpendicular to the ring) and embedded in the first curved wall segment (figure 2).  
As per claim 16, Forrester et al. as modified discloses the cylindrical member is connected to the ring (it is understood that in the combination, the cylindrical member would be positioned substantially perpendicular to the ring).  
As per claim 17, Forrester et al. as modified discloses a third channel (channel [not labeled] between adjacent vertical walls in the hollow portion at 45) positioned substantially perpendicular to the ring and configured to receive a portion of the cylindrical member (it is understood that in the combination the third channel would be positioned substantially perpendicular to the ring and capable of being configured to receive a portion of the cylindrical member).  
As per claim 18, Forrester et al. as modified discloses the second curved channel is configured to receive a second portion of the ring, the second portion of the ring being connected to the first portion of the ring (it is understood that in the combination, the second curved channel is capable of being configured to receive a second portion of the ring, the second portion of the ring being connected to the first portion of the ring).  
As per claim 19, Forrester et al. teaches the first curved wall segment and the second curved wall segment comprise two curved wall segments of a plurality of curved wall segments (figure 6); each curved wall segment of the plurality of curved wall segments is configured to be connected to another curved wall segment of the plurality of curved wall segments (figure 6); and the plurality of curved wall segments are configured to form a closed circle when each curved wall segment of the plurality of curved wall segments is connected to another curved wall segment of the plurality of curved wall segments (figure 6).  

Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. (U.S. Patent No. 11,479,982) in view of Koteskey (U.S. Patent No. 7,966,786), in view Papke (U.S. Patent No. 5,735,090).
As per claim 5, Forrester et al. fails to disclose the hollow portion is filled with a foam material.  
Papke discloses a modular form (abstract) wherein the hollow portion is filled with a foam material (col. 3, lines 40-45).  
Therefore, from the teaching of Papke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the form assembly of Forrester et al. such that the hollow portion is filled with a foam material, as taught by Papke, in order to add strength to the form assembly.

Claim(s) 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. (U.S. Patent No. 11,479,982) in view of Koteskey (U.S. Patent No. 7,966,786) and further in view of McDermott et al. (U.S. Pub. No. 2005/0054485).
As per claim 20, Forrester et al. as modified fails to disclose the ring comprises a ring of a trampoline.
	McDermott et al. discloses an in-ground trampoline installation (abstract) including a ring of a trampoline (40).
Therefore, from the teaching of McDermott et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified form assembly of Forrester et al. to include a ring of a trampoline, as taught by McDermott et al., in order to provide a strong foundation for an in-ground trampoline.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Forrester et al. (U.S. Patent No. 11,479,982), Koteskey (U.S. Patent No. 7,966,786), Papke (U.S. Patent No. 5,735,090), and McDermott et al. (U.S. Pub. No. 2005/0054485), has/have been added to overcome the newly added limitations. Applicant’s amendment regarding the curved wall segment, curved channel, and apertures, has overcome the previous rejection in view of Mackenzie and the reference has been withdrawn.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633  

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635